Citation Nr: 9920251	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty November 1943 to June 1944.

By a decision entered on August 13, 1997, the Board of 
Veterans' Appeals (BVA or Board) denied the veteran's claim 
to reopen for entitlement to service connection for a left 
leg disorder and remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, a separate issue as to the veteran's 
entitlement to an increased (compensable) rating for 
residuals of a colostomy.  An appeal was then taken to the 
United States Court of Veterans Appeals (Court) (since 
renamed the United States Court of Appeals for Veterans 
Claims), and by an Order, dated in November 1998, the Court 
vacated the Board's decision of August 13, 1997, denying the 
claim to reopen for service connection for a left leg 
disorder, on the basis of a change in jurisprudence set forth 
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) that had 
occurred while the claim in question was pending before the 
Court.  [redacted].  Additionally, the Court remanded such issue to the 
Board for readjudication pursuant to Hodge and with the 
provision that the veteran was to be permitted to offer 
additional evidence and argument in support of the remanded 
issue.  No action was taken by the Court as to the issue 
remanded by the Board in August 1997, such action not being 
the final decision of the VA's Secretary.  See 38 U.S.C.A. 
§ 7252 (West 1991); 38 C.F.R. § 20.1100(b) (1998).


REMAND

The record reflects that pursuant to a claim initiated by the 
veteran in September 1985 that his left leg condition was 
adjunct to his service-connected colon disability, his 
entitlement to service connection for a left leg disorder was 
denied by the RO in Cleveland, Ohio, in a rating decision 
entered in February 1986.  Written notice of the denial was 
furnished to the veteran in February 1986 at his then current 
address.  An appeal of the February 1986 denial was not 
thereafter initiated within the time limits prescribed by 
law, and, as such, that decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 
20.302(a) (1998).  Consequently, the threshold question 
presented by this appeal is whether new and material evidence 
has been submitted to reopen the previously denied claim.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  In the recent case of 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), the 
Court, citing Elkins, held that the two-step process set 
forth in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
the reopening of claims had become a three-step process under 
the Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  [In Hodge, the Federal Circuit rejected 
the test for determining the materiality of evidence 
originally set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (evidence was deemed "material" when there was a 
reasonable possibility that the additional evidence 
presented, when viewed in the context of all the evidence, 
both new and old, would change the outcome of the claim) in 
favor of the test outlined in 3.156(a), that is, whether the 
newly presented evidence is so significant that it must be 
considered to fairly decide the claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a).  

In this instance, however, the RO has not to date been 
afforded the opportunity of initially adjudicating this 
matter under the legal framework cited above.  For that 
reason, a remand is deemed to be advisable in order to avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, as noted by the Board in the introduction to 
its August 13, 1997, decision, during the course of the 
pending appeal, the veteran has raised the issue of his 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left leg disorder.  Such matter it is noted was denied by the 
RO in July 1996, and although a notice of disagreement was 
timely filed thereafter, it does not appear that action 
pursuant to 38 C.F.R. § 19.26 (1998), including issuance of a 
statement of the case, was ever undertaken by the RO.  
Although the Board's August 13, 1997, decision referred this 
matter to the RO in the introduction, the Court has since 
made it clear that the proper course of action is to remand 
the matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).  

Accordingly, case is hereby REMANDED to the RO for completion 
of the following actions:

1.  All pertinent VA medical records not 
already in the claims file should be 
obtained and made of record.

2.  The RO should advise the veteran and 
his representative in writing of his 
right to submit any additional evidence 
and argument with respect to his claim to 
reopen for entitlement to service 
connection for a left leg disorder.  He 
should be afforded a reasonable period of 
time in which to submit any additional 
evidence and/or argument.

3.  Thereafter, the RO should 
readjudicate the veteran's claim to 
reopen for entitlement to service 
connection for a left leg disorder, based 
on the holdings in Hodge, Elkins, and 
Winters, supra, and the governing 
statutes and regulations, as well as all 
the pertinent evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO should also ensure that the 
actions directed by the Board's August 
13, 1997, remand on the increased rating 
for residuals of a colostomy are 
accomplished with return to the Board 
after all required procedural actions are 
taken.

5.  With regard to the claim of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left leg disorder, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, so that the 
veteran may have an opportunity to 
complete an appeal as to that issue if he 
so desires. 

The purpose of this REMAND is to obtain additional procedural 
development so as to ensure the veteran's receipt of due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

